      Case 2:20-mj-03058-MTM Document 17 Filed 04/06/20 Page 1 of 4




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     ZACHARY CAIN, State Bar #020396
 5   Asst. Federal Public Defender
     850 West Adams Street, Suite 201
 6   Phoenix, Arizona 85007
     Telephone: (602) 382-2700
 7   Fax: (602) 382-2800
     Zachary_Cain@fd.org
 8   Attorney for Defendant
 9
                      IN THE UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF ARIZONA
11
12   United States of America,                           No. 20-3058 MJ
13                 Plaintiff,                     MOTION TO REVOKE
                                                DETENTION ORDER [Doc. 12]
14        vs.
15
     Chauncey Hollingberry,
                                                   (Oral Argument Requested)
                   Defendant.
16
17
18
             Defendant Chauncey Hollingberry, through undersigned counsel, moves to

19
     revoke the Detention Order [Doc. 12] filed March 23, 2020 pursuant to 18 U.S.C.

20
     § 3145. In seeking to revoke this Order, the Defense asserts that consistent with

21
     the Bail Reform Act, 18 U.S.C. §3142(f), the Court can impose a combination of

22
     conditions that will reasonably assure the Defendant’s appearance at future

23
     proceedings in this matter.

24
        I.     Background

25
             The Government charged Mr. Hollingberry by complaint with one count

26
     Cyber Stalking in violation of 18 U.S.C. § 2261A(2) [Doc. 3].         The Court

27
     conducted Mr. Hollingberry’s initial appearance on March 16, 2020 [Doc. 7].

28
      Case 2:20-mj-03058-MTM Document 17 Filed 04/06/20 Page 2 of 4




 1             The Court held a Detention Hearing on March 20, 2020 [Doc. 10].Prior to
 2   the Detention Hearing the Government filed its memorandum in support of
 3   detention [Doc. 8]. United States Pretrial Services also submitted two reports
 4   recommending that Mr. Hollingberry be released with conditions under the
 5   supervision of Pretrial Services [Doc. 5, Doc. 9]. United States Magistrate Judge
 6   Debra M. Fine conducted the hearing and ordered Mr. Hollingberry detained. The
 7   Court issued the Detention Order on March 23, 2020 [Doc. 12].
 8             Judge Fine ordered Mr. Hollingberry detained pending trial concluding by
 9   clear and convincing evidence that defendant is a danger to the community [Doc.
10   12 at 1-2]. Judge Fine did not find that Mr. Hollingberry was a serious risk of
11   flight.
12   II.       Law and Argument
13             18 U.S.C. § 3145(b) confirms the Court’s authority to revoke or amend a
14   detention order imposed by a magistrate judge. The statute states:
15
16                   If a person is ordered detained by a magistrate judge, or by a
                     person other than a judge of a court having original jurisdiction
17                   over the offense and other than a Federal appellate court, the
18                   person may file, with the court having original jurisdiction over
                     the offense, a motion for revocation or amendment of the order.
19
                     The motion shall be determined promptly.
20
21   18 U.S.C. § 3145(b). The district court employs a “de novo” review of the
22   magistrate judge’s decision without deference to the magistrate judge’s findings.
23   See United States v. Koenig, 912 F.2d 1190, 1193 (9th Cir. 1990). The district court
24   makes its own independent determination of whether the findings are correct. Id.
25
26
27
28
                                              2
      Case 2:20-mj-03058-MTM Document 17 Filed 04/06/20 Page 3 of 4




 1          In Mr. Hollingberry’s case, the Court should find that there are release
 2   conditions that the Court can impose that will ensure the safety of the community.
 3   Importantly, there is no presumption of detention in this case under 18 U.S.C.
 4   §3142(f). The Defendant asserts there are conditions the Court can impose such as
 5   home confinement/electronic monitoring, no contact with alleged victims, and
 6   limited or no internet usage. The nature of the charge relates to using the internet
 7   to create unwanted and threatening communications with the alleged victims. If
 8   the Court restricts Mr. Hollingberry’s access to the means to communicate with the
 9   alleged victims, the purported danger can be adequately addressed.
10          Further, in light of the current COVID-19 pandemic crisis and the increased
11   danger posed to incarcerated individuals, Mr. Hollingberry should be released with
12   conditions.
13   III.   Conclusion
14          For the reasons stated above, the Defendant Chauncey Hollingberry moves
15   the Court to revoke the detention order [Doc. 12] and release him under the
16   supervision of United States Pretrial Services with conditions. The Defendant
17   requests the Court order Pretrial Services to screen the Defendant’s residence for
18   home confinement/electronic monitoring suitability in advance of the oral
19   argument on this motion.
20
21
22
23
24
25
26
27
28
                                              3
      Case 2:20-mj-03058-MTM Document 17 Filed 04/06/20 Page 4 of 4




 1                 Respectfully submitted: April 6, 2020.
 2
                                       JON M. SANDS
 3                                     Federal Public Defender
 4
                                        s/ Zachary Cain
 5
                                       ZACHARY CAIN
 6                                     Assistant Federal Public Defender
 7
 8                             CERTIFICATE OF SERVICE
 9           I certify that on April 6, 2020, I caused the foregoing document to be filed
10   with the Clerk of Court for the United States District Court for the District of
11   Arizona using the CM/ECF system. I further certify that all case participants are
12   registered CM/ECF users and that service will be accomplished by the CM/ECF
13   system.
14
15                                                   s/Zachary Cain
                                                    ZACHARY CAIN
16
                                                    Assistant Federal Public Defender
17
18
     Copy mailed to:
19
     Chauncey Hollingberry
20   Defendant
21    s/eg
22
23
24
25
26
27
28
                                               4
